—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating the prison disciplinary rule prohibiting inmates from engaging in violent conduct. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and all references to the disciplinary hearing have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808).
*854Cardona, P. J., Peters, Spain, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.